Citation Nr: 0420830	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  00-09 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability to include arthroplasty due to degenerative joint 
disease.

2.  Entitlement to service connection for a hip disorder, 
including secondary to service-connected left knee 
disability.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Coppola





INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1985.  

The case is before the Board of Veterans' Appeals (Board) on 
appeal from the St. Petersburg, Florida, Department of 
Veterans Affairs (VA) Regional Office (RO).  

In March 2001, the Board remanded the case to the RO for 
further development.  At that time the issue of service 
connection for a hip disorder had been characterized as 
secondary to bilateral knee disability.  Given the 
disposition herein on the issue of service connection for a 
right knee disorder, the issue of service connection for a 
hip disorder has been re-characterized as secondary to the 
service-connected left knee disability.  

The issue of entitlement to service connection for a hip 
disorder secondary to the service-connected left knee 
disability, is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


FINDING OF FACT

The veteran's right knee disorder to include arthroplasty due 
to degenerative joint disease was not shown during active 
service or during the initial post-service year, and there is 
no competent medical evidence of record showing that the 
veteran's current right knee disorder is the result of any 
incident or event of active service or is proximately due to 
a service-connected disability.  


CONCLUSION OF LAW

A right knee disability to include arthroplasty due to 
degenerative joint disease was not incurred in or aggravated 
by active service or secondary to service-connected 
disability, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2003).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits and that the VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should provide any evidence in his possession 
pertaining to the claim.  

In the instant case, the agency of original jurisdiction did 
not provide the veteran notice of the passage of the VCAA or 
the duty to notify him regarding his claim for service 
connection prior to the initial unfavorable agency decision 
in August 2002.  However, upon review, the Board finds that 
the lack of such a pre-agency of original jurisdiction-
decision notice did not result in prejudicial error in this 
case.  

The RO notified the veteran of the evidence and information 
necessary to substantiate a claim for secondary service 
connection in an April 2002 notification letter.  The VA 
fully notified the veteran of what is required to 
substantiate such a claim in this notification letter.  

Additionally, the RO notified veteran the reasons why he was 
not entitled to service connection in the February 2000 and 
November 2002 rating decisions, the March 2000 statement of 
the case, and the November 2002 and March 2004 supplemental 
statements of the case.  The statements and the supplemental 
statements of the case provide the veteran the laws and 
regulations pertaining to entitlement to the benefit sought, 
and included a detailed explanation as to why the veteran had 
no entitlement under the applicable laws and regulations 
based on the evidence provided.  He was notified of the 
responsibilities of the VA and the claimant in developing the 
record.  Specifically, the appellant was notified that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency, including VA, Vet Center, 
service department, Social Security, and other federal 
agencies.  He was advised that it was his responsibility to 
respond in a timely matter to the VA's requests for specific 
information and to provide a properly executed release so 
that VA could request the records for him.  The appellant was 
also asked to advise VA if there were any other information 
or evidence he considered relevant to his claim so that VA 
could help by getting that evidence.  The duty to notify the 
veteran has been satisfied under the circumstances of this 
case.  38 U.S.C.A. § 5103.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2003).  

In the present case the evidence includes the service medical 
records and post-service VA, service department and private 
medical treatment records, surgical records, examination 
reports and diagnostic test results.  It does not appear that 
there are additional medical treatment records that are 
necessary to proceed to a decision in this case.  

In this case the veteran has undergone VA compensation 
examinations during the course of his appeal.  He has also 
undergone private medical examinations.  The VA physician and 
one of his private physicians rendered medical nexus opinions 
on the service connection issue on appeal.  The Board finds 
that additional development is not necessary to make a 
decision on the issue being decided in this case.  Another VA 
examination is unnecessary in this case because the medical 
opinions already of record establish that no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issue of service connection for a 
right knee arthroplasty is required to comply with the duty 
to assist under the VCAA.  38 U.S.C.A. §§ 5103 and 5103A; 
38 C.F.R. § 3.159.  

Criteria

Service connection means the facts demonstrate that a disease 
or injury, which results in current disability, was incurred 
or aggravated in active military service or, it is 
proximately due to or the result of service-connected disease 
or injury.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2003).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2003).  When the disease identity is established, 
there is no requirement of evidentiary showing of continuity.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2003).  
Where a veteran has served for 90 days or more during a 
period of war or had peacetime service after December 31, 
1946, and arthritis becomes manifest to a compensable degree 
within one year after termination of such service, such 
disease shall be presumed to have been incurred in service.  
This is a rebuttable presumption.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  Where 
there is a chronic disease shown as such in service or within 
the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2003).  

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2003).  

Analysis

The veteran seeks service connection for a right disorder to 
include total knee arthroplasty with residuals.  He contends 
that the service medical records clearly show that he injured 
his right knee during active service.  He contends his right 
knee injury during service ultimately resulted in a total 
right knee replacement.  He argues that his treating 
physician has opined that his right knee replacement is 
attributable to his in-service injury.  

Initially, the evidence establishes that the veteran has 
undergone a total knee arthroplasty.  The private medical 
records beginning in April 1996 show that the veteran had 
been receiving ongoing treatment and evaluation for chronic 
right knee problems.  The veteran underwent a right knee 
arthroscopic chondroplasty in April 1996 for a tear of the 
medial meniscus and removal of loose bodies.  The examiner 
found that the veteran had a preexisting traumatic arthritis 
of the right knee and the diagnosis was severe right knee 
chondromalacia.  

The evidence shows the veteran sustained a twisting injury to 
his right knee in June 1998.  He underwent Magnetic Resonance 
Imaging of the knee later that month.  In August 1998 his 
treating physician noted that conservative measures failed to 
alleviate his right knee pain.  The diagnosis was 
degenerative joint disease and internal derangement of the 
right knee.  He underwent a second arthroscopy later that 
month.  Beginning in December 1998 the veteran was evaluated 
for a right total knee arthroplasty.  This surgical procedure 
was preformed in February 1999.  In March 1999 the veteran 
was status post right total knee replacement arthroplasty and 
the examiner reported that he was doing well.  The above 
medical evidence establishes that the veteran has a current 
right knee disability.  

The next question is whether a disease or injury of the right 
knee is shown during the veteran's active service.  The 
service medical records show that the veteran sustained 
bilateral patellar contusions in an August 1977 fall while 
changing a tire.  The veteran complained of right knee pain 
at the joint space and lateral patella.  An x-ray examination 
at that time was negative for fracture or dislocation.  The 
diagnosis bilateral patellar contusions for which he received 
treatment and was discharged to duty.  

While the veteran's service medical records show he sustained 
a right knee patellar contusion in August 1977, they do not 
establish that he sustained a chronic right knee injury as a 
result of that injury.  He was treated at that time and 
returned to duty.  The x-ray examination at that time was 
negative for fracture or dislocation.  There was no 
indication that he had degenerative joint disease of the 
right knee on that x-ray examination.  In fact, the veteran 
did complain of ongoing left knee and left lower extremity 
pain subsequent to the August 1977 injury but the remaining 
service medical records show no further complaints of right 
knee pain or treatment for right knee symptoms.  In the July 
1980 report of medical history the veteran complained of 
chronic left knee pain and crepitus but he did not report any 
ongoing right knee symptoms.  Finally, the medical 
examinations in October 1978, July 1980 and in April 1985 
prior to retirement did not show any ongoing right knee 
disease or injury.  

The above evidence establishes that the veteran's in-service 
patellar contusion in August 1977 resolved with treatment 
during active service.  These records do not show a 
combination of manifestations sufficient to identify a 
chronic right knee disorder with sufficient observation 
establishing chronicity at that time.  Rather, the August 
1977 impression of patellar contusion was merely an isolated 
finding that resolved with treatment prior to discharge from 
service.  This evidence demonstrates that the veteran did not 
have a chronic right knee disability during active service.  
38 C.F.R. § 3.303.  

The post-service evidence also does not show diagnosis of a 
right knee degenerative joint disease during the initial 
post-service year.  Therefore, a presumption in favor of 
service connection for chronic disease manifest during the 
initial post-service year is not for application.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The next question is whether there is competent, probative 
medical evidence of a nexus between the August 1977 injury 
and the veteran's current right knee disability.  The Board 
notes that the CAVC held that this nexus requirement can be 
satisfied, under 38 C.F.R. § 3.303(b), by the submission of 
evidence showing post-service continuity of symptomatology, 
and medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

In this case, the evidence does not show a continuity of 
symptomatology of right knee pain or other symptoms.  Rather, 
the evidence shows the veteran sustained an intercurrent, 
work-related, right knee injury on February 12, 1996.  The 
private medical records show the veteran sustained a twisting 
injury to his right knee when he stepped on a coil of wire at 
work.  In fact, the veteran underwent a right knee 
arthroscopic chondroplasty in April 1996 for a tear of the 
medial meniscus and removal of loose bodies, which were 
sustained during the work-related injury.  Although the 
examiner found that the veteran had traumatic arthritis and 
severe right knee chondromalacia that preexisted and had been 
aggravated by the work-related injury, the examiner did not 
relate the arthritis or chondromalacia to active service.  

The evidence does not show that the veteran sought treatment 
for right knee pain from the time of his separation from 
active service in 1985 until his post-service, work-related 
injury in 1996.  In fact, in his notice of disagreement and 
substantive appeal the veteran does not allege that he has 
had ongoing right knee pain or other symptoms since active 
service.  The lay statements submitted in support of the 
claim also do not establish a continuity of symptomatology in 
this case.  The statement of the fellow serviceman only 
relates that the veteran had problems with his legs and knees 
until the early 1980's.  He does not state that he has 
personal knowledge that the veteran had had ongoing right 
knee symptoms since separation from service.  The statement 
from his spouse also does not establish a continuity of 
symptomatology in this case.  Although she states that the 
veteran has always had right knee pain and could not 
straighten his leg out, they were not married until July 
1995.  She does not contend that she had known the veteran 
since his separation from active service.  Therefore, the 
Board finds that the probative evidence establishes that 
there is no post-service continuity of symptomatology in this 
case.  

The next question is whether there is competent, probative 
medical evidence of a nexus between the veteran's right knee 
degenerative joint disease and subsequent total knee 
arthroplasty and his active service.  

Since the determinative issue in this case involves medical 
causation, competent medical nexus evidence is required.  The 
veteran is competent as a layperson to report that on which 
he has personal knowledge.  See Layno v. Brown, 6 Vet. App. 
465, 470 (1994).  While a layperson is competent to provide 
evidence on the occurrence of observable symptoms during and 
following service, such a layperson is not competent to make 
a medical diagnosis or render a medical opinion, which 
relates a medical disorder to a specific cause.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  

The competent medical evidence of record includes two 
opinions on the issue of service connection in this case.  
The opinions addressing the issue of causation in this case 
consists of the November 1998 opinion from one of the 
veteran's treating physicians and a July 2003 VA physician's 
opinion.  

The November 1998 statement from J. King, M.D., shows he 
treated the veteran from June 1998 to August 1998 bilateral 
knee problems, which included severe right knee pain from a 
June 1998 twisting injury.  Dr. King opined that "[due] to 
the damage of both knees, the cause of damage is due to 
military service of being on his feet running, marching and 
combat."  

The veteran underwent a VA compensation examinations in 
September 1999 and July 2003.  The same physician performed 
both examinations.  The VA physician certified review of the 
claims folder prior to both examinations.  The physician 
cited the evidence in the service medical records, the post-
service medical evidence, and Dr. King's November 1998 
statement.  He also performed a complete physical 
examination.  The impression was degenerative joint disease 
of the right knee, history of an on-the-job twisting injury, 
status post arthroscopy times two and status post right total 
knee replacement.  The physician stated that the veteran did 
not have a significant history of a right knee injury until 
he sustained the on-the-job right knee twisting injury in 
1996.  Based on a review of all the evidence, the physician 
opined that it was not likely that the veteran's right knee 
disorder is the proximate or direct result of his military 
service.  

The Board finds that the July 2003 VA medical opinion is 
entitled to a greater degree of probative weight in this 
case.  This opinion is based on a review of all the medical 
evidence of record, which the physician performed in 
connection with the both VA examinations.  He specifically 
included citations to the service medical records and the 
post-service VA and private medical evidence in reaching the 
medical conclusions regarding a nexus to active service.  The 
VA physician provides specific medical reasons why the 
veteran's degenerative joint disease and subsequent right 
total knee replacement did not begin during active service or 
is otherwise related to active service.  Based on the 
examination and the review of the evidence, the physician 
stated that the veteran did not have a significant history of 
a right knee injury until he sustained the on-the-job right 
knee twisting injury in 1996 and it was not likely that the 
veteran's right knee condition is the proximate or direct 
result of his military service.  

In contrast, the Board finds that the November 1998 private 
medical opinion from Dr. King has little probative weight in 
this case.  The degree of medical certainty that is necessary 
for a medical opinion, sufficient to establish a plausible 
medical nexus, has been repeatedly discussed by the CAVC, 
with no clear picture resulting.  See Hicks v. West, 12 Vet. 
App. 86, 90-91 (1998) (discussing previous court findings 
regarding syntax necessary to establish medical nexus).  The 
Court recognized that the determination, of what is a 
speculative opinion, is fact specific.  Bloom v. West, 12 
Vet. App. 185, 187 (1999).  However, in Bloom the CAVC 
recognized that an opinion, with no clinical data or other 
rationale to support it or other evidence of record to give 
it substance, was "purely speculative."  Id.  The Board finds 
that the November1998 statement does not contain the degree 
of medical certainty that is necessary for a medical opinion, 
sufficient to establish a plausible medical nexus.  

This statement does not certify that the opinion is based on 
a review of the service medical records or any of the medical 
findings or medical history in the post-service evidence 
dated in 1996 or subsequent to 1998.  Dr. King did not cite 
the August 1977 in-service patellar contusion, the negative 
x-ray examination findings at that time, or the normal 
examination findings during the remainder of the veteran's 
active service.  Dr. King did not account for the veteran's 
post-service work related right knee injury in 1996 or even 
explain the effect of the 1998 right knee twisting injury for 
which he treated the veteran.  His opinion is merely a 
general conclusory statement that does not include clinical 
data or other evidence in the service medical records or 
post-service medical evidence to support the conclusion.  His 
opinion sits alone without other clinical findings in support 
of his opinion or detailed reasons for his opinion.  
Consequently, Dr. King's opinion is not fully explained and 
the Board considers it to be speculative in nature and not 
entitled to the same degree of probative weight as the VA 
physician's opinion.  See Bloom v. West, 12 Vet. App. 185, 
187 (1999); see also Dixon v. Derwinski, 3 Vet. App. 261 
(1992); Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  

The Board notes that the veteran's argument that his right 
knee disorder resulted from service or from a service-
connected disability.  The veteran is competent as a 
layperson to report that on which he has personal knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, 
the veteran is not competent to offer medical opinion as to 
cause or etiology of the claimed disability as there is no 
evidence of record that the veteran has specialized medical 
knowledge.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Furthermore, there is no competent medical evidence relating 
the veteran's right knee disorder to any of his service-
connected disorders.

The Board finds that the preponderance of the evidence does 
not support the veteran's claim that his right knee 
disability to include arthroplasty due to degenerative joint 
disease began in service, was diagnosed within one year from 
service, or was incurred in or aggravated by active service 
or secondary to service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2003).  


ORDER

Service connection for a right knee disorder to include 
arthroplasty due to degenerative joint disease is denied.  


REMAND

The veteran seeks service connection for a hip disorder, 
which he argues is secondary to his service-connected left 
knee disability.  

In his substantive appeal, the veteran argued that Dr. King 
has rendered a medical opinion that his current hip disorder 
is caused and aggravated by his service-connected knee 
disorder.  The evidence from Dr. King does not include such 
an opinion.  The RO has not requested Dr. King to provide 
that opinion.  

VA's duty to assist the veteran includes obtaining relevant 
medical records and a medical examination and/or opinion 
where the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2003).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  

Under 38 U.S.C. A. § 5103(a), VCAA notice must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits and 
that the VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should provide any evidence in his possession 
pertaining to the claim.  

In a March 2001 remand decision, the Board notified the 
veteran of the passage of the VCAA.  The Board instructed the 
RO to comply with the notice and duty to assist provisions of 
38 U.S.C.A. § 5103.   While the RO issued the veteran a VCAA 
notification letter in April 2002, this letter did not 
address the claim for service connection for a hip disorder.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
REMANDED for the following:

1.  Review the claims file and ensure 
that all VCAA notice obligations have 
been satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  Such notice should 
specifically apprise him of the evidence 
and information necessary to substantiate 
his claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  Request that he provide any 
evidence in his possession that pertains 
to the claim as explicitly required by 
38 C.F.R. § 3.159(b).  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  A 
record of his notification must be 
incorporated into the claims file.

2.  Request veteran to identify the 
names, addresses, and dates of treatment 
for all medical care providers, VA and 
non-VA, inpatient and outpatient, who 
possess additional records referable to 
treatment for his hip.  The veteran 
stated that Dr. King has rendered a 
medical opinion that his current hip 
disorder is caused and aggravated by his 
service-connected knee disorder.  The 
veteran should provide all necessary 
written releases for these records.  If 
any of the identified records cannot be 
obtained, the veteran should be notified 
of such and the efforts used in 
requesting these records.  

3.  After completion of # 1-2, the 
veteran should be scheduled for a special 
VA orthopedic examination to determine 
the nature and severity of his hip 
disorder.  The claims file and a separate 
copy of this remand must be made 
available to and reviewed by the examiner 
prior the examination.  

Upon completion of the examination the 
medical specialist should answer the 
following questions:

(a)	Identify all of the veteran's hip 
disorders.    

(b)	What is the likelihood that any 
current hip disorder identified is 
causally related to active military 
service?

(c)	What is the likelihood that any 
current hip disorder is proximately 
due to or the result of the veteran's 
service-connected left knee disability 
(currently total left knee 
replacement) or his degenerative disc 
disease of the lumbar spine?  

(d)	If any current hip disorder is not 
proximately due to or the result of 
the veteran's service-connected 
service-connected left knee disability 
(currently total left knee 
replacement) or his degenerative disc 
disease of the lumbar spine, what is 
the likelihood that he has increased 
impairment of a current hip disability 
due to aggravation from the service-
connected disorders?  If possible, 
this should be explained in percentage 
of disability.  

Any opinions expressed by the medical 
specialist must be accompanied by a 
complete rationale.  

4.  The issue on appeal should then be 
readjudicated.  If the requested benefit 
is not granted to the veteran's 
satisfaction, a supplemental statement of 
the case (SSOC) should be furnished.  The 
SSOC must contain notice of all 
applicable criteria pertinent to the 
veteran's claim, which has not been 
previously provided in the statement of 
the case.  A reasonable period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for final appellate review, 
if otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the AMC.  
The law requires all claims that are remanded by the Board or 
by the CAVC for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



